Citation Nr: 1539873	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-22 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by rectal bleeding, to include hemorrhoids.

2.  Entitlement to service connection for hypercholesterolemia.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a June 2014 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives with respect to the hemorrhoids and hypercholesterolemia claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a June 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran's original claim encompassed service connection for an acquired psychiatric disorder, as well as a cardiovascular disorder including coronary artery disease and status-post myocardial infarction.  Both issues were remanded by the Board in June 2014.  In a February 2015 rating decision, service connection was granted for coronary artery disease status-post myocardial infarction and a 60 percent disability rating was assigned.  Additionally, in a June 2015 rating decision, service connection was granted for an adjustment reaction (claimed as a psychiatric disorder) and a 30 percent evaluation was assigned.  To the Board's knowledge, the Veteran has not disagreed with either decision; said matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has a disability manifested by rectal bleeding, specifically, hemorrhoids, that is likely related to his military service.

2.  Hypercholesterolemia is a laboratory finding, which reflects elevated cholesterol; it is not a disease for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for entitlement to service connection for hypercholesterolemia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Initially, as to the hemorrhoids claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to said issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With respect to the hypercholesterolemia claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a September 2008 letter.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment records.

The claims file contains decisional documents from the Social Security Administration (SSA) demonstrating that the Veteran was granted disability benefits.  The Board is of course aware that VA's duty to assist includes obtaining SSA records when appropriate.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  As the Veteran's hypercholesterolemia claim is herein denied because hypercholesterolemia is a laboratory finding for which service connection cannot be granted, there is no indication that the SSA records would be relevant to the pending claim, nor has the Veteran so asserted.  Accordingly, the Board finds that a remand for any outstanding SSA records is not warranted in this matter.

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  A disability manifested by rectal bleeding, to include hemorrhoids.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
In this matter, the Veteran contends that he incurred hemorrhoids during his military service.  He asserts that this disability caused rectal bleeding, which has continued to the present day.  See, e.g., the Veteran's notice of disagreement (NOD) dated July 2009 and his VA Form 9 dated August 2011.

Service treatment records (STRs) dated in October 1977 show that the Veteran was seen for swelling around his anus after straining while lifting weight.  A contemporaneous examination revealed a small hemorrhoid lesion at one o clock and he was prescribed an ointment and a suppository treatment.  The STRs, including the Veteran's October 1995 retirement examination, showed no further complaints, treatment, abnormalities or diagnosis for rectal bleeding or hemorrhoids during his remaining service.

Post-service treatment records document recurrent rectal bleeding in January 1999.  In February 2002, the Veteran filed a claim contending rectal bleeding.  A colonoscopy was performed in March 2005 after the Veteran again complained of rectal bleeding; internal hemorrhoids were diagnosed at that time.  In January 2006, he was treated for blood in stool.  Rectal bleeding was additionally documented in April 2009 and May 2009; notably, the Veteran reported undergoing a hemorrhoidectomy one year prior.

The Veteran was afforded a VA examination in April 2014 to address the claimed disability manifested by rectal bleeding, at which time the examiner documented a diagnosis of "internal or external hemorrhoids."  The examiner failed to provide an opinion as to medical nexus; rather, he stated "Veteran does not have current pathology for rectal bleeding."

The Board has reviewed the personal statements of the Veteran, who indicated that his disability manifested by rectal bleeding (specifically, hemorrhoids), developed during service and has existed since that time, particularly in light of the October 1977 service treatment record.  The Board finds such contentions to be both competent and credible.  See Jandreau, 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Critically, when a condition may be diagnosed by its unique and readily identifiable features, as is the case with hemorrhoids with rectal bleeding, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such lay evidence is sufficient to establish service connection.  Id.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing hemorrhoids symptomatology.  The Board finds the evidence demonstrates that it is at least as likely as not that the Veteran's currently diagnosed hemorrhoids are related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for hemorrhoids.  See 38 U.S.C.A § 5107 (West 2014).

III.  Hypercholesterolemia

The Veteran claims that he is entitled to service connection for hypercholesterolemia, which manifested during his military service.  See the Veteran's claim dated February 2002.

Hypercholesterolemia is defined as "excessive cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 880 (30th ed. 2003).  Elevated cholesterol is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. 20,440 (May 7, 1996); see also Martinak v. Nicholson, 21 Vet. App. 447, 451 (2007) (Court lacks jurisdiction to review which disabilities the Secretary has chosen to include in the rating schedule).

The Board recognizes that the August 2014 VA examiner referred to hypercholesterolemia as a "chronic condition."  However, as indicated above, hypercholesterolemia may be continuous, but it is not a disability upon which compensation may be granted because it is a laboratory finding.  To this end, the Board recognizes that the August 2014 VA examiner seemed to indicate that hypercholesterolemia is not a laboratory finding.  However, a further reading of the August 2014 VA medical opinion reveals the examiner's explanation that hypercholesterolemia is not necessarily a laboratory finding of coronary artery disease; he opined that "not everyone with elevated cholesterol will develop CAD."

Crucially, hypercholesterolemia is not shown to be reflective of a chronic, acquired disability for VA compensation purposes.  As such, disability benefits are not available for hypercholesterolemia.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for hypercholesterolemia, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for hypercholesterolemia is denied.


REMAND

The claim for entitlement to service connection for hypertension was remanded in June 2014 in order to afford the Veteran a VA medical opinion with respect to the pending claim.  Specifically, the examiner was instructed to provide detailed rationale to support an opinion as to whether the Veteran's diagnosed hypertension was incurred in his military service.

Pursuant to the June 2014 Board Remand, a VA medical opinion was obtained in August 2014.  In his opinion, the examiner determined, "[i]t is less likely as not that the Veteran had onset of hypertension within one year of discharge from service."  The examiner explained, "[hypertension] was not documented in medical records until July 2005.  VBMS is silent for serial blood pressure checks for hypertension."  The examiner then noted normal blood pressure readings in April 1994 and August 1993.  The examiner went on to explain that the Veteran is diagnosed with essential hypertension, "which is idiopathic [with] 'no identifiable cause.'"

Crucially, in the August 2014 VA medical opinion, the examiner failed to address the in-service reading of elevated blood pressure (140/90), which was noted in the April 1995 periodic examination.  The examiner also did not address an October 1995 Report of Medical History in which the Veteran indicated that he had a history of high blood pressure, but was not treated with medication.  The August 2014 VA examiner also failed to recognize that the Veteran was prescribed medication to treat hypertension as early as March 2000.  See the private treatment records dated March 2000.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board further notes the September 2003 treatment record, which indicated that the Veteran had a past medical history of "possible hypertension at a young age . . . but none since he joined the Army."  Additionally, an August 2004 Army Medical Center treatment record indicated that the Veteran had been diagnosed with hypertension, which resolved in 1974.  These notations were also not addressed by the August 2014 VA examiner.

Critically, there remain questions as to whether the Veteran's current hypertension was incurred during his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Another VA opinion is therefore necessary to determine the etiology of the claimed disability.

In addition, as noted above, a review of the record indicates that the Veteran was previously granted SSA disability benefits.  These records are potentially pertinent to his current claim and should therefore be obtained for consideration in connection with the issue on appeal.  Updated VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

2. Obtain all updated VA treatment records.

3. Then arrange for an examiner with appropriate expertise to review the Veteran's VA claims file, including a copy of this remand, and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent probability) that the Veteran's diagnosed hypertension had its clinical onset in service or is otherwise related to the Veteran's military service.
In rendering this opinion, the examiner should specifically address (a) elevated blood pressure readings documented in the April 1995 periodic examination, as well as the Veteran's report of high blood pressure in the October 1995 Report of Medical History; (b) the Veteran's competent assertions of continuity of symptomatology dating from his military discharge, to include the significance, if any, of the March 2000 notation that the Veteran was prescribed blood pressure medication; and (c) September 2003 and August 2004 treatment records documenting hypertension at a young age that resolved prior to the Veteran's military service.

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Thereafter, readjudicate the claim on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


